

Exhibit 10.26


English Translation of the Loan Agreement
 
Party A: Guihua Lin
 
Party B: Sutor Technology Group Limited
 
Whereas, pursuant to relevant rules and regulations and based on the principles
of fairness and friendly consultation, the parties have reached the following
agreement “the “Agreement”) regarding a loan of $2.86 million (the “Loan”)
provided by Party A to Party B:
 
Article I: Amount of the Loan
 
Party B intends to borrow $2.86 million from Party A for working capital. Party
A will wire such amount of the Loan to Party B or its designated bank account
within 60 days after the execution of the Agreement.
 
Article II: Term of the Loan
 
The Loan has a term of three years, starting from November 20, 2008 to November
20, 2011.
 
Article III: Interest Rates
 
The annual interest rate is 6% which is subject to adjustment based on the
lending rate over the same period published by the People’s Bank of China as
well as the parties’ agreement.
 
Article IV: Method of Payment
 
Party B shall repay the principal and all the interest in full within 15 days
after the term of the Loan expires. Otherwise, Party B shall be legally liable
for all the unpaid amount.
 
Article V. Breach
 
5.1 Party A shall wire the Loan amount to Party B or its designated bank account
within 60 days after the execution of the Agreement (holidays not counted). If
Party A fails to wire the Loan amount to Party B on time, Party A shall pay a
penalty equal to the result of the unwired amount multiplied by the days delayed
plus 6% interests.
 
5.2 Any party that fails to carry out its responsibilities specified in the
Agreement shall be deemed as breach of the Agreement. The breaching party shall
be liable to all costs and expenses to the other party.
 
Article VI. Termination
 
6.1 Party B shall make the repayment pursuant to the Agreement. Party B shall
give Party A at least 60 days notice if Party B intends to request an extension
to repay the Loan.  The parties shall reach an agreement with regard to an
extension based on friendly negotiation.
 
6.2 The Agreement becomes effective upon execution. The Agreement shall not be
amended without mutual consent of both parties. The parties shall reach separate
agreement with regard to matters not covered by the Agreement.
 
Article VII. Dispute
 
The parties shall consult each other to settle any disputes. If the parties fail
to settle any dispute, any party may take the dispute to an appropriate local
court.
 
Article VIII. Miscellaneous
 
8.1 The appendices of the Agreement are deemed as integral parts of the
Agreement and are legally binding.
 
8.2 The Agreement is executed in duplicate and each party shall hold one copy.
 
8.3 Any additional agreement reached by the parties shall be listed below.
 
Party A:
/s/ Guihua Lin
 
Party B: Sutor Technology Group Limited
     
Date: Nov. 20, 2008
 
(Seal)


 
 

--------------------------------------------------------------------------------

 